Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not teach or suggest A method for piecewise addition into an accumulation register using one or more carry runway registers, 
wherein the accumulation register comprises a first plurality of qubits with each qubit representing a respective bit of a first binary number, and 
wherein each carry runway register comprises multiple qubits representing a respective binary number, the method comprising:
inserting the one or more carry runway registers into the accumulation register at respective predetermined qubit positions, respectively, of the accumulation register;
initializing each qubit of each carry runway register in a plus state;
applying one or more subtraction operations to the accumulation register, 
wherein each subtraction operation subtracts a state of a respective carry runway register from a portion of the accumulation register that begins at the predetermined qubit position where the respective initialized carry runway register was inserted and ends at a qubit position prior to a next inserted carry runway or a most significant bit of the first binary number; and
adding one or more input binary numbers into the accumulation register using piecewise addition.
United States Patent Application Publication 2013/0311531 A1 to Ahn et al. discloses a conventional adder, but does not disclose the above.
Printed Publication “Fast Versions of Shor’s Quantum Factoring Algorithm” to Zalka, cited in the ISR and WO, discloses quantum addition techniques, but does not disclose at least the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        05/17/2022